Harvey, J. (concurring specially):
My interpretation of the statute (R. S. 52-1801), as it pertains to this case, is that two things may be accomplished under it: First, the owner, by placing a specific notation on the bond, may mark it, in a sense brand it, as his property. The purpose of this is to prevent its loss through inadvertence or theft. (See Paton’s Digest, §§ 2542, 2542a.) This is a desirable thing to accomplish, since it is a municipal bond, payable to bearer, and the statute which authorized its issue made no provision for registering it as to ownership. Second, the owner, having once marked the bond as his own, may remove that mark, but if he does so he must do it in a specific way so there may be no question as to who did it.
When the owner marked the bond as his own, it became “nonnegotiable,” and remained so “unless” and until he made the additional entry thereon which removed his mark of ownership. When that was done it again became a bearer bond, negotiable on delivery.
The section of our statute (R. S. 52-1801) is not a part of the negotiable instruments law as compiled and recommended by the commission on uniform laws, and it is not mentioned or treated in Uniform Laws, Annotated, Yol. V, Negotiable Instruments Act, or in Brannan’s Negotiable Instruments Law. It was taken from New York, where it was enacted as a separate statute at an early day (see Laws 1870, ch. 438; Laws 1871, ch. 84; Laws 1873, ch. 595), and later made a part of the negotiable instruments law (Laws 1897, ch. 612, § 332; Laws 1909, ch. 43, § 332. See McKinney’s Laws of New York, § 332). As an independent statute I find no difficulty in interpreting it as above, although language less cumbersome might have been used. When considered as a part of the negotiable instruments law, and when we attempt to give some of the words used in the section the meaning or force they have in *663other sections of that law, much confusion and uncertainty result. I prefer to consider it as applying to circumstances mentioned in the section and the purposes designed to be accomplished by its provisions — matters not treated elsewhere. By doing so we can give it a meaning, obviously intended, reasonably clear, and one in accord with which business can be transacted more safely.